                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                      )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.:    3:15-CR-150-TAV-HBG
                                                )
 VINCE ESTES BUCHANAN,                          )
                                                )
               Defendant.                       )


                            MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se Motion for Compassionate

 Release or Home Detention Eligibility under the CARES Act [Doc. 80]. Defendant’s motion

 does not mention the First Step Act by name, but given his request for compassionate release,

 the Court will treat his request as one for compassionate release under the First Step Act.

 Defendant also requests home detention under the CARES Act. As a basis for his motion,

 defendant cites the ongoing COVID-19 outbreak, the recent death of his twenty-two (22) year

 old son, and his medical condition. The United States opposes the motion arguing, inter alia,

 that defendant has not exhausted his administrative remedies under the First Step Act, and that

 the Court lacks authority to authorize home detention under the CARES Act [Doc. 81]. In

 light of defendant’s failure to meet the First Step Act’s mandatory exhaustion requirement,

 defendant’s motion will be DENIED without prejudice.

 I.     Background

        On April 19, 2016, defendant pleaded guilty to one count of conspiracy to distribute

 and possess with intent to distribute a mixture and substance containing a detectable amount




Case 3:15-cr-00150-TAV-HBG Document 83 Filed 02/12/21 Page 1 of 4 PageID #: 612
 of oxycodone [Doc. 36].      On August 31, 2016, defendant was sentenced to 92 months

 imprisonment [Doc. 57].

        Defendant subsequently filed the instant motion seeking “to make it home to [his]

 family” [Doc. 80]. The motion offers no evidence that defendant satisfied the First Step Act’s

 exhaustion requirement [Id.].

        The United States filed a response, arguing, inter alia, that the instant motion should be

 denied for failure to exhaust under the First Step Act and the Court’s lack of authority to offer

 relief under the CARES Act [Doc. 81]. The United States does not waive defendant’s failure

 to exhaust [Id.].

 II.    First Step Act

        A court generally lacks “the authority to change or modify [a sentence, once imposed,]

 unless such authority is expressly granted by statute.” United States v. Thompson, 714 F.3d

 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323, 326 (6th Cir. 2010)).

 The First Step Act of 2018 amended § 3582(c)(1)(A) to modify one such exception. First Step

 Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). Prior to the First Step Act, a

 district court could grant relief under § 3582(c)(1)(A) only on motion of the Director of the

 Bureau of Prisons. Now a court may modify a defendant’s sentence upon a motion by a

 defendant if the defendant has exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or after the lapse of thirty (30)

 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

 earlier. § 3582(c)(1)(A).



                                                2


Case 3:15-cr-00150-TAV-HBG Document 83 Filed 02/12/21 Page 2 of 4 PageID #: 613
        The first step in considering a request for compassionate release is determining whether

 a defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement, 1 which is a mandatory

 prerequisite to consideration of a compassionate release request on the merits. United States

 v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-

 processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs.

 of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such a mandatory claim-processing

 rule are waiver and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

        As the Court has noted, the exhaustion requirement in § 3582(c)(1)(A) provides that

 before the Court may reduce a term of imprisonment pursuant to that section on a motion by

 the defendant either (1) the defendant must have “fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or (2)

 thirty (30) days must have lapsed since “the receipt of such a request by the warden of

 defendant’s facility.” § 3582(c)(1)(A).

        In this instance, there is no indication that the defendant has made any attempt to

 exhaust his administrative remedies by first seeking relief from the Bureau of Prisons. In the

 absence of such a request, and in the absence of a waiver of that requirement by the




        1
              The Court uses “exhaustion requirement” throughout the opinion to refer to
 § 3582(c)(1)(A)’s instruction that a court may consider a motion by a defendant after the defendant
 has fully exhausted his administrative rights or after the lapse of thirty (30) days since the warden’s
 receipt of a request to move on defendant’s behalf for a sentence reduction, whichever is earlier.
                                                    3


Case 3:15-cr-00150-TAV-HBG Document 83 Filed 02/12/21 Page 3 of 4 PageID #: 614
 government, defendant’s motion seeking compassionate relief under the First Step Act must

 be DENIED without prejudice.2

 III.   CARES Act

        Defendant also seems to seek relief under the CARES Act, asking that the Court

 designate that he be placed in home detention. Section 12003 of the Coronavirus Aid, Relief,

 and Economic Security Act ("CARES Act"), Pub. L. No. 116-136, 134 Stat. 281 (2020),

 presently and temporarily provides for expanded prisoner home confinement. The CARES

 Act places decision making authority solely within the discretion of the Attorney General and

 the Director of the Bureau of Prisons. See id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore

 do not have power to grant relief under Section 12003 of the CARES Act. Accordingly, the

 Court lacks the authority to grant defendant relief under the CARES Act.

 IV.    Conclusion

        For the reasons discussed more fully above, defendant’s motion [Doc. 80] is DENIED

 without prejudice.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




        2
          The Court notes that defendant included in his motion a handwritten list of
 medications that he takes, but offered no medical records or other evidence sufficient to
 support a finding that he suffers from a serious medical condition. To the extent that
 defendant may choose to file another motion for compassionate release after exhausting
 his administrative remedies, such motion should include evidence of any medical condition
 defendant claims to suffer from.
                                               4


Case 3:15-cr-00150-TAV-HBG Document 83 Filed 02/12/21 Page 4 of 4 PageID #: 615
